Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 4 recites “ON/OF switch” which should be –ON/OFF Switch-. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wah (US 20100236538 A1), hereinafter Wah.

Regarding claim 1, Wah discloses an automatic pilot lighting system for unattended automatic lighting of a standing pilot (“for unattended automatic lighting of a standing pilot” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Wah discloses a generic burner and not specifically a pilot. However, the lighting system would be applicable to a pilot), the automatic pilot lighting system comprising a powered circuit (Figures 1 and 2) including an analog timer circuit (“a time delay circuit 4” paragraph [0047]) configured to apply a voltage from a power source (“Power supply VCC of may be 5V, 3V or 1.5V, either transformed from commercial power 220V or obtained through battery boosting” paragraph [0069]) for pilot hold voltage and spark ignition for an amount of time sufficient to allow for unattended automatic lighting of the 

    PNG
    media_image1.png
    358
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    750
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    569
    684
    media_image3.png
    Greyscale

Regarding claim 8, Wah discloses the automatic pilot lighting system of claim 1, wherein the power source of the powered circuit includes one or more batteries operable for providing the voltage applied by the analog timer circuit for pilot hold voltage and spark ignition (“Power supply VCC of may be 5V, 3V or 1.5V, either transformed from commercial power 220V or obtained through battery boosting” paragraph [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wah, in view of Matsubara (JP 52121831 A), hereinafter Matsubara.

Regarding claims 2 and 3, Wah discloses the automatic pilot lighting system of claim 1, wherein the analog timer circuit includes a timer switch (“the solenoid valve switch control circuit (5) and the igniter switch control circuit (2) are responsive to delay circuit (4)” abstract), and wherein the powered circuit includes: 
a spark ignitor coupled with the timer switch (“The igniter can ignite the cooker hob with a pulsed high voltage spark produced by igniter” paragraph [0002]); and
a temperature knob pilot momentary switch coupled with the timer switch (“A micro switch at P01 between the power circuit 1 (FIG. 1) and the delay circuit 4 provides an ignition signal in response to the initiation event, i.e., operation of the gas control knob by the user” paragraph [0059] and “As soon as the user releases the gas, the micro-switch at P01 opens” paragraph [0064]);

a coil for holding a pilot valve open (Figure 4 shows a coil adjacent coil 54); and 
the spark ignitor for operating the spark ignitor to apply a spark at the standing pilot (Element 3).

Wah does not disclose: 
an ON/OFF switch coupled with the temperature knob pilot momentary switch and the timer switch; or
wherein the ON/OFF switch is configured to allow a user to selectively enable and disable the power source of the powered circuit.

However, Matsubara teaches: 
an ON/OFF switch (S’) coupled with the knob pilot momentary switch (S) and the timer switch (Tr2 and/or Tr1); and
wherein the ON/OFF switch is configured to allow a user to selectively enable and disable the power source of the powered circuit (Figure 2 shows this configuration).

    PNG
    media_image4.png
    421
    746
    media_image4.png
    Greyscale


an ON/OFF switch coupled with the knob pilot momentary switch and the timer switch; and
wherein the ON/OFF switch is configured to allow a user to selectively enable and disable the power source of the powered circuit as is taught in Matsubara, in the automatic pilot lighting system disclosed by Wah.
One would have been motivated to include: 
an ON/OFF switch coupled with the knob pilot momentary switch and the timer switch; and
wherein the ON/OFF switch is configured to allow a user to selectively enable and disable the power source of the powered circuit because an additional switch will reduce the likelihood of accidental activation.

Regarding claim 4, Wah, as modified by Matsubara, discloses the automatic pilot lighting system of claim 2, wherein: 
the powered circuit includes a resistor coupled with the timer switch (R1-R5); and/or 
the timer switch includes a field effect transistor coupled with the ON/OF switch and the spark ignitor.

Regarding claim 15, Wah discloses an automatic pilot lighting system for unattended automatic lighting of a standing pilot, the automatic pilot lighting system comprising: 
an analog timer circuit (“a time delay circuit 4” paragraph [0047]) including a timer switch (“the solenoid valve switch control circuit (5) and the igniter switch control circuit (2) are responsive to delay circuit (4)” abstract); 
a spark ignitor coupled with the timer switch (“The igniter can ignite the cooker hob with a pulsed high voltage spark produced by igniter” paragraph [0002]); 
a temperature knob pilot momentary switch coupled with the timer switch (“A micro switch at P01 between the power circuit 1 (FIG. 1) and the delay circuit 4 provides an ignition signal in response to the 
whereby the analog timer circuit is configured to be selectively activatable for applying voltage from the power source via the ON/OFF switch for holding a pilot valve open and for spark ignition (Figure 4).

Wah does not disclose an ON/OFF switch coupled with the temperature knob pilot momentary switch and the timer switch, the ON/OFF switch configured to be operable for selectively disabling and enabling a power source.

However, Matsubara teaches an ON/OFF switch (S’) coupled with the knob pilot momentary switch (S) and the timer switch (Tr2 and/or Tr1), the ON/OFF switch configured to be operable for selectively disabling and enabling a power source (Figure 2 shows this configuration).

In view of Matsubara’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an ON/OFF switch coupled with the knob pilot momentary switch and the timer switch, the ON/OFF switch configured to be operable for selectively disabling and enabling a power source as is taught in Matsubara, in the automatic pilot lighting system disclosed by Wah.
One would have been motivated to include an ON/OFF switch coupled with the knob pilot momentary switch and the timer switch, the ON/OFF switch configured to be operable for selectively disabling and enabling a power source because an additional switch will reduce the likelihood of accidental activation.

Regarding claim 16, Wah, as modified by Matsubara, discloses the automatic pilot lighting system of claim 15, wherein the analog timer circuit is configured to be selectively activatable for applying voltage from the power source via the ON/OFF switch to holding the pilot valve open and for spark ignition for a predetermined amount of time that is sufficient to enable a user to initiate unattended 

Regarding claim 17, Wah, as modified by Matsubara, discloses the automatic pilot lighting system of claim 15, wherein: 
a resistor is coupled with the timer switch (R1-R5); and/or 
the timer switch includes a field effect transistor coupled with the ON/OF switch and the spark ignitor.

Regarding claim 19, Wah, as modified by Matsubara, discloses the automatic pilot lighting system of claim 15, wherein: 
the automatic pilot lighting system further comprises one or more light sources coupled with the timer switch and configured to illuminate for indicating operation of the automatic pilot lighting system when the analog timer circuit applies voltage to the one or more light sources from the power source via the ON/OFF switch; and/or 
the power source of the automatic pilot lighting system includes one or more batteries operable for providing the voltage applied by the analog timer circuit via the ON/OFF switch for holding the pilot valve open and for spark ignition (“Power supply VCC of may be 5V, 3V or 1.5V, either transformed from commercial power 220V or obtained through battery boosting” paragraph [0069]).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wah, in view of Matsubara, and further in view of Home (US 5816791 A), hereinafter Home.

Regarding claim 5, Wah, as modified by Matsubara, discloses the automatic pilot lighting system of claim 2, wherein: 


Wah, as modified by Matsubara, does not disclose wherein the timer switch includes a second terminal configured to be coupled with a controller of a gas valve assembly, whereby the controller is capable of deactivating the timer switch to thereby turn off the spark ignitor.   

However, Home teaches wherein the timer switch includes a second terminal configured to be coupled with a controller of a gas valve assembly, whereby the controller is capable of deactivating the timer switch to thereby turn off the spark ignitor (“The detector 34 is a sensor mounted close to the pilot burner 32 for detecting the burning condition of the pilot burner 32. If the pilot fire of the pilot burner 32 is steady, the detector 34 will send out a signal to the flame detector circuit 29 which will in turn make the ignitor control circuit 25 to cease producing sparks via the spark generator 33” column 2, line 49).

    PNG
    media_image5.png
    509
    845
    media_image5.png
    Greyscale


One would have been motivated to include wherein the timer switch includes a second terminal configured to be coupled with a controller of a gas valve assembly, whereby the controller is capable of deactivating the timer switch to thereby turn off the spark ignitor because ceasing the igniter as soon as is practical will extend the life of the igniter.

Regarding claim 18, Wah, as modified by Matsubara, discloses the automatic pilot lighting system of claim 15, wherein: 
the timer switch includes a first terminal coupled with the temperature knob pilot momentary switch, whereby actuation of the temperature knob pilot momentary switch allows voltage from the power source to be applied to the timer switch to thereby activate the timer switch (Figures 2 and/or 4).

Wah, as modified by Matsubara, does not disclose wherein the timer switch includes a second terminal configured to be coupled with a controller of a gas valve assembly, whereby the controller is capable of deactivating the timer switch to thereby turn off the spark ignitor.   

However, Home teaches wherein the timer switch includes a second terminal configured to be coupled with a controller of a gas valve assembly, whereby the controller is capable of deactivating the timer switch to thereby turn off the spark ignitor (“The detector 34 is a sensor mounted close to the pilot burner 32 for detecting the burning condition of the pilot burner 32. If the pilot fire of the pilot burner 32 is steady, the detector 34 will send out a signal to the flame detector circuit 29 which will in turn make the ignitor control circuit 25 to cease producing sparks via the spark generator 33” column 2, line 49).


One would have been motivated to include wherein the timer switch includes a second terminal configured to be coupled with a controller of a gas valve assembly, whereby the controller is capable of deactivating the timer switch to thereby turn off the spark ignitor because ceasing the igniter as soon as is practical will extend the life of the igniter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wah, in view of Matsubara, and further in view of Unknown (JP 52169132 U), hereinafter Unknown.

Regarding claim 6, Wah, as modified by Matsubara, discloses the automatic pilot lighting system of claim 2, 

Wah, as modified by Matsubara, does not disclose wherein the powered circuit further includes one or more light sources coupled with the timer switch and configured to illuminate for indicating operation of the powered circuit when the analog timer circuit applies voltage to the one or more light sources from the power source via the ON/OFF switch.

However, Unknown teaches wherein the powered circuit further includes one or more light sources coupled with the timer switch and configured to illuminate for indicating operation of the powered circuit when the analog timer circuit applies voltage to the one or more light sources from the power source via the switch (“a light emitting diode designed to emit light during 1 (15,) ° operation, because it does not emit light unless it is operated slowly, and it can also be used as a power checker” page 4 of tranlation).

    PNG
    media_image6.png
    338
    613
    media_image6.png
    Greyscale

In view of Unknown’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the powered circuit further includes one or more light sources coupled with the timer switch and configured to illuminate for indicating operation of the powered circuit when the analog timer circuit applies voltage to the one or more light sources from the power source via the switch as is taught in Unknown, in the automatic pilot lighting system disclosed by Wah.
One would have been motivated to include wherein the powered circuit further includes one or more light sources coupled with the timer switch and configured to illuminate for indicating operation of the powered circuit when the analog timer circuit applies voltage to the one or more light sources from the power source via the switch because Unknown states that the light may be used as a power check. Therefore, including the light will ensure the user knows whether the device is being supplied with power.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wah, in view of Olds (US 3295583 A), hereinafter Olds.

Regarding claim 9, Wah discloses the automatic pilot lighting system of claim 1, 


the power source of the powered circuit is a single battery operable for providing the voltage applied by the analog timer circuit for pilot hold voltage and spark ignition independent of a power source of a controller of a gas valve assembly coupled with the powered circuit; and/or 
the analog timer circuit is configured to apply the voltage for pilot hold voltage and spark ignition for an amount of time of at least about 90 seconds.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Wah discloses “other settings of solenoid valve opening and igniting according to real requirements can readily be provided by selection of the resistor values” (paragraph [0057]), but does not specifically recite 90 seconds. Olds teaches “The Underwriters' Laboratory, for example, will not approve a burner unless it turns off the flow of fuel to the burner within ninety seconds after ignition is attempted, if flame is not sensed” (column 1, line 31). Achieving 90 seconds is a results-effective variable because if the time is too short the burner may not be ignited, and if the time is too long there may be an unacceptable release of unburned fuel. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the delay time, because the selection of times to achieve successful ignition without the release of unacceptable amounts of unburned fuel constitutes the optimization of design parameters, which fails to distinguish the claim.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wah, in view of Home, and further in view of Maher (US 5931655 A), hereinafter Maher.

Regarding claim 10, Wah discloses a device comprising the automatic pilot lighting system of claim 1 and a gas valve assembly (Figure 4, element 6), whereby the automatic lighting system enables a user to initiate unattended automatic lighting (“the solenoid valve switch control circuit (5) and the igniter switch control circuit (2) are responsive to delay circuit (4), so that the user need only operate the control knob without the need to hold the operating knob until the thermocouple (42) has reached operating temperature” abstract). 

Wah does not disclose wherein the gas valve assembly includes a microcontroller and a standing pilot.

However, Home teaches a gas valve assembly (V1, V2, V3) including a controller (One or more of the elements of 2) and a standing pilot (32).

In view of Home's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a gas valve assembly including a microcontroller and a standing pilot because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Wah discloses automatic lighting system, but is silent on a gas valve assembly including a controller and a standing pilot. Home teaches a gas valve assembly including a controller and a standing pilot. The combination of these references predictable results in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Wah, as modified by Home, does not disclose wherein the controller is a microcontroller.

However, Maher teaches wherein the controller is a microcontroller (“Control means 30 provides overall control of temperature control system 10, and preferably takes the form of a suitable CMOS 

In view of Maher’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a microcontroller as is taught in Maher, in the device as presently modified.
One would have been motivated to include a microcontroller because Maher states the microcontroller is low energy consumption. Therefore, including the microcontroller will reduce energy consumption in the device as presently modified.

Regarding claim 14, Wah discloses a gas fired heater including the automatic pilot lighting system of claim 1 and a gas valve assembly (Figure 4, element 6), whereby the automatic lighting system enables a user to initiate unattended automatic lighting (“the solenoid valve switch control circuit (5) and the igniter switch control circuit (2) are responsive to delay circuit (4), so that the user need only operate the control knob without the need to hold the operating knob until the thermocouple (42) has reached operating temperature” abstract).

Wah does not disclose wherein the heater is a storage water heater including wherein the gas valve assembly includes a microcontroller and a standing pilot.

However, Home teaches a gas valve assembly (V1, V2, V3) including a controller (One or more of the elements of 2) and a standing pilot (32).

In view of Home's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a gas valve assembly including a microcontroller and a standing pilot because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Wah discloses automatic lighting system, Id. at 60, 163 USPQ at 674.

Wah, as modified by Home, does not disclose wherein the heater is a storage water heater or wherein the controller is a microcontroller.

However, Maher teaches wherein the heater is a storage water heater (“The opening of gas valve 28 introduces fuel to main burner 26 and allows fuel burner 20 to provide heat to a load, such as a boiler, a hot water heater, an oven, or a deep fat fryer”) and wherein the controller is a microcontroller (“Control means 30 provides overall control of temperature control system 10, and preferably takes the form of a suitable CMOS microcontroller or microprocessor, which requires low voltage (i.e., low energy consumption) for operation”).

In view of Maher’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the heater is a storage water heater and a microcontroller as is taught in Maher, in the device as presently modified.
One would have been motivated to include wherein the heater is a storage water heater and a microcontroller because, while applications of burners such as those disclosed by Wah are not necessarily limited, there are several well recognized applications such as those enumerated by Maher so as to be obvious to try. Additionally, Maher states the microcontroller is low energy consumption. Therefore, including the microcontroller will reduce energy consumption in the device as presently modified.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wah, in view of Home, in view of Maher, and further in view of Maher (US 5931655 A), hereinafter Maher.

Regarding claim 11, Wah, as modified by Home and Maher, discloses the device of claim 10, wherein: 
the device includes a coil operable for opening and closing a pilot valve (Figure 4 shows a coil adjacent coil 54); 
the analog timer circuit includes a timer switch (“the solenoid valve switch control circuit (5) and the igniter switch control circuit (2) are responsive to delay circuit (4)”); 
the powered circuit includes: 
a spark ignitor coupled with the timer switch (Element 3); 
a temperature knob pilot momentary switch coupled with the timer switch (“A micro switch at P01 between the power circuit 1 (FIG. 1) and the delay circuit 4 provides an ignition signal in response to the initiation event, i.e., operation of the gas control knob by the user” paragraph [0059] and “As soon as the user releases the gas, the micro-switch at P01 opens” paragraph [0064]); and 
the analog timer circuit is configured to be selectively activatable for applying voltage from the power source to: 
the coil for holding the pilot valve open (Figure 4); and 
the spark ignitor for operating the spark ignitor to apply a spark at the standing pilot (Figure 4).

Wah, as modified by Home and Maher, does not disclose an ON/OFF switch coupled with the temperature knob pilot momentary switch and the timer switch.

However, Matsubara teaches an ON/OFF switch (S’) coupled with the knob pilot momentary switch (S) and the timer switch (Tr2 and/or Tr1).

In view of Matsubara’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an ON/OFF switch coupled with the knob pilot momentary switch and the timer switch as is taught in Matsubara, in the automatic pilot lighting system disclosed by Wah.


Regarding claim 12, Wah, as modified by Home, Maher, and Matsubara, discloses the device of claim 11, 

Home further teaches wherein: 
the standing pilot is configured such that after being lit by the spark ignitor, a flame of the standing pilot is operable for applying heat for increasing a voltage of a thermoelectric generator of the device (Element 31); 
the microcontroller is configured to operate from the voltage of the power source of the powered circuit until a voltage of a DC-DC power supply of the device is higher than a voltage output of the power source of the powered circuit and/or until the microcontroller detects that the thermoelectric generator voltage has risen to a specific threshold to allow the microcontroller to be operable without the power source of the powered circuit (“the thermopile 31 will generate electric current and supply electric power to the pilot and main valve transfer control 21 and the auxiliary valve transfer control 28 thereby making the pilot and main transfer control 21 to cut off the battery supply 1 to the control board 2” column 3, line 10); and 
the microcontroller is configured to deactivate the timer switch and thereby turn off the spark ignitor when the thermoelectric generator voltage has reached the specific threshold (“The detector 34 is a sensor mounted close to the pilot burner 32 for detecting the burning condition of the pilot burner 32. If the pilot fire of the pilot burner 32 is steady, the detector 34 will send out a signal to the flame detector circuit 29 which will in turn make the ignitor control circuit 25 to cease producing sparks via the spark generator 33” column 2, line 49).

In view of Home’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:

the microcontroller is configured to operate from the voltage of the power source of the powered circuit until a voltage of a DC-DC power supply of the device is higher than a voltage output of the power source of the powered circuit and/or until the microcontroller detects that the thermoelectric generator voltage has risen to a specific threshold to allow the microcontroller to be operable without the power source of the powered circuit; and 
the microcontroller is configured to deactivate the timer switch and thereby turn off the spark ignitor when the thermoelectric generator voltage has reached the specific threshold as is taught in Home, in the device as presently modified.
One would have been motivated to include:
the standing pilot is configured such that after being lit by the spark ignitor, a flame of the standing pilot is operable for applying heat for increasing a voltage of a thermoelectric generator of the device; 
the microcontroller is configured to operate from the voltage of the power source of the powered circuit until a voltage of a DC-DC power supply of the device is higher than a voltage output of the power source of the powered circuit and/or until the microcontroller detects that the thermoelectric generator voltage has risen to a specific threshold to allow the microcontroller to be operable without the power source of the powered circuit; and 
the microcontroller is configured to deactivate the timer switch and thereby turn off the spark ignitor when the thermoelectric generator voltage has reached the specific threshold because Home states “the apparatus according to the present invention can prolong the service life of the battery” (column 3, line 22). Therefore, including a thermopile will prolong the life of the battery. Likewise, ceasing the igniter as soon as is practical will extend the life of the igniter.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wah, in view of Matsubara, in view of Home, and further in view of Maher.

Regarding claim 20, Wah, as modified by Matsubara, discloses a gas fired heater including the automatic pilot lighting system of claim 15 and a gas valve assembly(Figure 4, element 6), whereby the automatic lighting system enables a user to initiate unattended automatic lighting (“the solenoid valve switch control circuit (5) and the igniter switch control circuit (2) are responsive to delay circuit (4), so that the user need only operate the control knob without the need to hold the operating knob until the thermocouple (42) has reached operating temperature” abstract).

Wah does not disclose wherein the heater is a storage water heater including wherein the gas valve assembly includes a microcontroller and a standing pilot.

However, Home teaches a gas valve assembly (V1, V2, V3) including a controller (One or more of the elements of 2) and a standing pilot (32).

In view of Home's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a gas valve assembly including a microcontroller and a standing pilot because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Wah discloses automatic lighting system, but is silent on a gas valve assembly including a controller and a standing pilot. Home teaches a gas valve assembly including a controller and a standing pilot. The combination of these references predictable results in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Wah, as modified by Home, does not disclose wherein the heater is a storage water heater or wherein the controller is a microcontroller.



In view of Maher’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the heater is a storage water heater and a microcontroller as is taught in Maher, in the device as presently modified.
One would have been motivated to include wherein the heater is a storage water heater and a microcontroller because, while applications of burners such as those disclosed by Wah are not necessarily limited, there are several well recognized applications such as those enumerated by Maher so as to be obvious to try. Additionally, Maher states the microcontroller is low energy consumption. Therefore, including the microcontroller will reduce energy consumption in the device as presently modified.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bertomeu (EP 454613 A1) “These inconveniences, which are currently familiar, are overcome with this invention, as it is no longer necessary to continuously hold down the control knob in order to keep the safety valve open. This is because an auxiliary energy supply, equivalent to that produced by the heated thermocouple, is provided to the circuit of the magnetic group and thermocouple, and this allows the valve to remain open for a short period of time without the user 

    PNG
    media_image7.png
    479
    549
    media_image7.png
    Greyscale

Gauger (US 2544454 A) “the invention also contemplating the use of a second thermo-couple or other source of electrical energy which is connected in a circuit with electromagnetic means for holding a manually closed valve in closed position, such valve being biased towards open position, clock controlled switch means being also in such circuit to allow opening of the valve at a preselected time” column 1, line 41
Cramer (DE 2500557 A1) 

    PNG
    media_image8.png
    515
    860
    media_image8.png
    Greyscale

Hall (US 5954265 A) “Receipt of electrical power by the ignition control 54 via lead 68 causes the ignition control to initiate a programmed-in continuous retry ignition cycle in which the control attempts for 90 seconds to ignite the pilot burner 28” column 4, line 31.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799